Citation Nr: 0300985	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a compression fracture of L3-4 with spinal 
stenosis of L4-5 and radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right os calcis fracture with 
osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left os calcis fracture, postoperative 
fusion.

4.  Entitlement to a rating in excess of 30 percent for 
left leg deep vein thrombophlebitis.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to 
January 1971.  This case is in the appeal of a February 
1997 regional office (RO) rating decision.  In October 
1998, a hearing was held at the Chicago, Illinois RO 
before the undersigned.  In September 1999, the Board of 
Veterans' Appeals (Board) granted a 30 percent rating for 
the veteran's low back disability, denied ratings in 
excess of 10 percent for right and left foot disabilities, 
and remanded to the RO for additional development the 
claim for an increased rating for left leg 
thrombophlebitis.  In December 1999 the RO granted a 30 
percent rating for left leg thrombophlebitis.  The veteran 
appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2000, in 
response to a joint motion filed by the parties, the Court 
issued an Order which vacated the Board decision insofar 
as it denied a rating in excess of 30 percent for 
residuals of a compression fracture of L3-4 with spinal 
stenosis of L4-5 and radiculopathy, and denied increased 
ratings for residuals of right and left os calcis 
fractures.  In September 2000, the Board, in turn, 
remanded the case to the RO for further development.  In 
June 2002, the RO granted a 40 percent rating for the 
residuals of a compression fracture of L3-4 with spinal 
stenosis of L4-5 and radiculopathy (and also granted a 
total rating based on individual unemployability).  The 
other issues remained denied, and the case was returned to 
the Board for further appellate consideration. 

In correspondence dated November 12, 2002, the veteran 
indicated that he was withdrawing all remaining claims he 
had pending before the Board.


FINDING OF FACT

On November 12, 2002, prior to the promulgation of a 
decision in this appeal, the Board received a written 
statement notification from the appellant requesting 
withdrawal of his appeal on all remaining claims he had 
pending before the Board; there is no question of law or 
fact remaining before the Board in this case.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal on the 
claims of entitlement to a rating in excess of 40 percent 
for residuals of a compression fracture of L3-4 with 
spinal stenosis of L4-5 and radiculopathy, ratings in 
excess of 10 percent for residuals of right and left os 
calcis fractures, and a rating in excess of 30 percent for 
left leg deep vein thrombophlebitis, the Board has no 
further jurisdiction in this case.  38 U.S.C.A. §§ 7104, 
7105 (d)(5) (West 1991); 38 C.F.R. §§ 20.101, 20.204 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  However, given the veteran's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  Under 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101, the Board has jurisdiction where there 
is a question of law or fact on appeal to the Secretary.  
Here, in correspondence dated November 14, 2002, the 
appellant withdrew all appeals he had pending before the 
Board.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration, the Board has no 
further jurisdiction in this case, and the appeals must be 
dismissed without prejudice.


ORDER

The appeal for increased ratings for residuals of a 
compression fracture of L3-4 with spinal stenosis of L4-5 
and radiculopathy, residuals right and left os calcis 
fractures, and left leg deep vein thrombophlebitis is 
dismissed.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

